DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 27-30 have been canceled. Claims 1-26 are pending in the application.
Applicant’s amendment overcomes the 112(b) and 112(a) rejections to claims 27-30.

Claim Objections
Claims 15-18 and 21-26 are objected to because of the following informalities:  Scanning error “Error! Reference source not found”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 20150032857 A1) in view of Andreasen (US 7953867 B1).
Regarding claim 1, Hamm teaches a method for multimedia communications, comprising:  
transmitting, by the sending device, a second packet to the receiving device, the second packet being associated with a first feedback mechanism and requesting a response from the receiving device; ([0176]:  a offerer (e.g. second packet) may indicate the capability to support the CCM “cop” feedback message (e.g. a first feedback mechanism) and the offerer may also indicate the capability to support receiving and acting upon selected Parameter Types. [0366]: SDP Offer message.)
receiving, at the sending device, a second response packet in response to the second packet; and ([0178]:  An answerer (e.g. a second response) supporting COP may indicate the capability to support receiving and acting upon selected Parameter Types. [0367]: SDP Answer message.)
configuring, by the sending device, the parameters of the communication session to use feedback messages associated with the first feedback mechanism. ([0353]: An offer or answer desiring to announce capability for the CCM “cop” feedback message in SDP may indicate that capability through use of the CCM parameter. [0370]: two COP-enabled end-points communicate in an audio/video session.)
Hamm does not explicitly disclose transmitting, by a sending device, a first packet, the first packet including suggested parameters for a communication session with a receiving device; receiving, at the sending device, a first response packet, the first response packet indicating parameters selected, from the suggested parameters, by the receiving device, wherein the 
However, Andreasen teaches t transmitting, by a sending device, a first packet, the first packet including suggested parameters for a communication session with a receiving device; (Abstract: initiating at an offerer endpoint an offer message in Session Description Protocol (SDP) format. Included in the offer message is an indication of a plurality of potential configurations which the offerer endpoint is capable of supporting. Col 4 lines 53 – Col 5 lines 15: Offer message may indicate that the offerer endpoint 110 is capable of using three potential configurations including profiles RTP/AVP or RTP/AVPF.)
receiving, at the sending device, a first response packet, the first response packet indicating parameters selected, from the suggested parameters, by the receiving device, (Col 2 lines 39-41: negotiating or selecting one configuration from the potential configurations, which is compatible with two or more endpoints. Col 5 lines 56 – Col 6 lines 2: The answer message indicates that the answerer endpoint 112 selected a configuration (based on one of the plurality of potential configurations) consisting of simcap capability 1 (PCMU), transport protocol capability 2 (RTP/AVPF), and transport address capability 1 (IPv4 address 128.96.41.1 and port 3456).
wherein the parameters selected include an indication of utilization of feedback messaging for adjusting parameters of the communication session, and wherein the first response packet does not specify any type of the feedback mechanism. (Col 5 lines 56 – Col 6 lines 2: The answer message only specify the type of transport protocol it supports and clearly does not specify any type of the feedback mechanism.)


 Regarding claim 2, Hamm and Andreasen teach the method of claim 1.
Hamm does not explicitly disclose wherein the suggested session parameters include a profile for adjusting the parameters of the communication session. 
However, Andreasen teaches wherein the suggested session parameters include a profile for adjusting the parameters of the communication session. (Col 4 lines 53 – Col 5 lines 15: Offer message may indicate that the offerer endpoint 110 is capable of using three potential configurations including profiles RTP/AVP or RTP/AVPF.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamm to include above limitations. One would have 

Regarding claim 3, Hamm and Andreasen teach the method of claim 1.
Hamm teaches wherein the second packet includes a suggested bit rate. ([0324]: When CCM TMMBR is supported, the Bitrate parameters from all Operation Points within each SSRC should be considered and CCM TMMBR messages may be sent for those SSRC that are found to be in the bounding set (see CCM [RFC5104], section 3.5.4.2). [0352]-[0353]: SP “bitrate”)

Regarding claim 4, Hamm and Andreasen teach the method of claim 1.
Hamm teaches wherein the second response packet indicates that the receiving device supports feedback messages associated with the first feedback mechanism. ([0178]:  An answerer (e.g. a second response) supporting COP may indicate the capability to support receiving and acting upon selected Parameter Types. [0367]: SDP Answer message.)

Regarding claim 5, Hamm and Andreasen teach the method of claim 1.
Hamm teaches determining, by the sending device, that a second receiving device has joined the communication session; transmitting, by the sending device, a third packet to the second receiving device, the third packet being associated with the first feedback mechanism of; ([0353]:  An offer or answer desiring to announce capability for the CCM “cop” feedback message in SDP may indicate that capability through use of the CCM parameter. The offer and answer may also include a list of the Parameter Types that the offerer or answerer, respectively, is willing to receive.)
 determining, by the sending device, that no response to the third packet was received; ([0353]: An answerer not supporting COP will remove the “cop” CCM parameter, in line with general SDP rules as well as what is outlined in RFC 5104.) 
and configuring, by the sending device, the parameters of the communication session to not use feedback messaging. ([0007]: This capability negotiation allows for establishing the session within some capability restrictions and limits for the session. [0354]: The answer may add and/or remove Parameter Types compared to what was in the offer, to indicate what the answerer is willing to receive. [0438]: It may therefore still be possible to establish communication sessions even if one or more endpoints do not support COP.)

Regarding claim 6, Hamm and Andreasen teach the method of claim 1.
Hamm teaches wherein the communication session is established over a network that includes session-based services for data exchanges. ([0007]: Media streaming services are based on a Real Time Protocol, such as the IETF real-time transport protocol (RTP). Typically these 

Regarding claim 7, Hamm and Andreasen teach the method of claim 6.
Hamm teaches wherein the session-based services use a signaling protocol for real-time communication sessions, wherein the signaling protocol operates on top of a networking protocol. ([0007]: Media streaming services are based on a Real Time Protocol, such as the IETF real-time transport protocol (RTP). Typically these Real Time Protocols comprise a real-time transport control protocol (RTCP). Furthermore, these streaming services make use of a session set up protocol such as e.g. SIP in combination with capability negotiation signaling such as e.g. SDP.) It is well-known in the art that RTP is transport layer and SIP is application layer protocol which are on top of network layer.

 Regarding claim 8, Hamm and Andreasen teach the method of claim 1.
Hamm teaches wherein the communication session includes a video call. ([0005]: within videoconferencing and tele-presence services, many end-user devices and endpoints as well as a plurality of media streams may be present within the same media session.)

Regarding claim 9, Hamm teaches a computing device, comprising:  
a memory configured to store suggested parameters for a communication session with a receiving device; and a processor comprising an integrated circuit configured to:

receive a second response packet in response to the second packet; and ([0178]:  An answerer (e.g. a second response) supporting COP may indicate the capability to support receiving and acting upon selected Parameter Types. [0367]: SDP Answer message.)
configure the parameters of the communication session to use feedback messages associated with the first feedback mechanism. ([0353]: An offer or answer desiring to announce capability for the CCM “cop” feedback message in SDP may indicate that capability through use of the CCM parameter. [0370]: two COP-enabled end-points communicate in an audio/video session.)
Hamm does not explicitly disclose transmit a first packet, the first packet including suggested parameters for a communication session with a receiving device; receive a first response packet, the first response packet indicating parameters selected, from the suggested parameters, by the receiving device, wherein the parameters selected include an indication of utilization of feedback messaging for adjusting parameters of the communication session, and wherein the first response packet does not specify any type of the feedback mechanism.
However, Andreasen teaches transmit a first packet, the first packet including suggested parameters for a communication session with a receiving device; (Abstract: initiating at an offerer endpoint an offer message in Session Description Protocol (SDP) format. Included in the offer message is an indication of a plurality of potential configurations which the offerer 
receive a first response packet, the first response packet indicating parameters selected, from the suggested parameters, by the receiving device, (Col 2 lines 39-41: negotiating or selecting one configuration from the potential configurations, which is compatible with two or more endpoints. Col 5 lines 56 – Col 6 lines 2: The answer message indicates that the answerer endpoint 112 selected a configuration (based on one of the plurality of potential configurations) consisting of simcap capability 1 (PCMU), transport protocol capability 2 (RTP/AVPF), and transport address capability 1 (IPv4 address 128.96.41.1 and port 3456).
wherein the parameters selected include an indication of utilization of feedback messaging for adjusting parameters of the communication session, and wherein the first response packet does not specify any type of the feedback mechanism. (Col 5 lines 56 – Col 6 lines 2: The answer message only specify the type of transport protocol it supports and clearly does not specify any type of the feedback mechanism.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamm to include above limitations. One would have been motivated to do so because there is currently no well-defined way to: negotiate alternative transport protocols (e.g. RTP profiles such as RTP/AVP and RTP/SAVP); negotiate alternative combinations of transport protocols and media types (e.g. RTP/AVP and “audio” for voice-band data or T.38 and “image” for fax relay). It is desirable for a method which comprises use of SDP not only for session initiation or description, but also for session capability negotiation. In particular, the method comprises using SDP to disclose not only actual media stream 

Regarding claim 10, Hamm and Andreasen teach the computing device of claim 9.
Hamm does not explicitly disclose wherein the suggested session parameters include a profile for adjusting the parameters of the communication session. 
However, Andreasen teaches wherein the suggested session parameters include a profile for adjusting the parameters of the communication session. (Col 4 lines 53 – Col 5 lines 15: Offer message may indicate that the offerer endpoint 110 is capable of using three potential configurations including profiles RTP/AVP or RTP/AVPF.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamm to include above limitations. One would have been motivated to do so because there is currently no well-defined way to: negotiate alternative transport protocols (e.g. RTP profiles such as RTP/AVP and RTP/SAVP); negotiate alternative combinations of transport protocols and media types (e.g. RTP/AVP and “audio” for voice-band data or T.38 and “image” for fax relay). It is desirable for a method which comprises use of SDP not only for session initiation or description, but also for session capability negotiation. In particular, the method comprises using SDP to disclose not only actual media stream configurations which an endpoint is currently supporting, but additionally media stream capabilities, or potential configurations, which an endpoint is capable of supporting. The method 

Regarding claim 11, Hamm and Andreasen teach the computing device of claim 9.
Hamm teaches wherein the second packet includes a suggested bit rate. ([0324]: When CCM TMMBR is supported, the Bitrate parameters from all Operation Points within each SSRC should be considered and CCM TMMBR messages may be sent for those SSRC that are found to be in the bounding set (see CCM [RFC5104], section 3.5.4.2). [0352]-[0353]: SP “bitrate”)

Regarding claim 12, Hamm and Andreasen teach the computing device of claim 9.
Hamm teaches wherein the second response packet indicates that the receiving device supports feedback messages associated with the first feedback mechanism. ([0178]:  An answerer (e.g. a second response) supporting COP may indicate the capability to support receiving and acting upon selected Parameter Types. [0367]: SDP Answer message.)

Regarding claim 13, Hamm and Andreasen teach the computing device of claim 9.
Hamm teaches determine that a second receiving device has joined the communication session; transmit a third packet to the second receiving device, the third packet being associated with the first feedback mechanism of; ([0353]:  An offer or answer desiring to announce capability for the CCM “cop” feedback message in SDP may indicate that capability through use of the CCM parameter. The offer and answer may also include a list of the Parameter Types that the offerer or answerer, respectively, is willing to receive.)
not supporting COP will remove the “cop” CCM parameter, in line with general SDP rules as well as what is outlined in RFC 5104.) 
and configure the parameters of the communication session to not use feedback messaging. ([0007]: This capability negotiation allows for establishing the session within some capability restrictions and limits for the session. [0354]: The answer may add and/or remove Parameter Types compared to what was in the offer, to indicate what the answerer is willing to receive. [0438]: It may therefore still be possible to establish communication sessions even if one or more endpoints do not support COP.)

Regarding claim 14, Hamm and Andreasen teach the computing device of claim 9.
Hamm teaches to: receive a periodic report message from the receiving device, the periodic report message including information about the communication session; and determine, from the periodic report message, a particular type of feedback message supported by the receiving device. ([0016]: these variations may occur rather frequent, thereby necessitating frequent re-negotiations. [0018]: The restrictions pertain to the frequency of sending such messages as well as the bandwidth allowed for usage.)

Regarding claim 15, Hamm and Andreasen teach the computing device of claim 9.
Hamm teaches wherein the communication session is established over a network that includes session-based services for data exchanges, ([0007]: Media streaming services are based on a Real Time Protocol, such as the IETF real-time transport protocol (RTP). Typically these Real Time Protocols comprise a real-time transport control protocol (RTCP). Furthermore, these 
and wherein the session-based services use a signaling protocol for real-time communication sessions, wherein the signaling protocol operates on top of a networking protocol. ([0007]: Media streaming services are based on a Real Time Protocol, such as the IETF real-time transport protocol (RTP). Typically these Real Time Protocols comprise a real-time transport control protocol (RTCP). Furthermore, these streaming services make use of a session set up protocol such as e.g. SIP in combination with capability negotiation signaling such as e.g. SDP.) It is well-known in the art that RTP is transport layer and SIP is application layer protocol which are on top of network layer.

 Regarding claim 16, Hamm and Andreasen teach the computing device of claim 9.
Hamm teaches wherein the communication session includes a video call. ([0005]: within videoconferencing and tele-presence services, many end-user devices and endpoints as well as a plurality of media streams may be present within the same media session.)

Regarding claim 18, Hamm and Andreasen teach the computing device of claim 9.
Hamm teaches wherein the computing device comprises a mobile device. ([0051]: If a device at a video conference endpoint is changing, e.g. from a laptop to a mobile phone an adaption of the spatial resolution, i.e. a reduction, may be useful.)

transmit a second packet to the receiving device, the second packet being associated with a first feedback mechanism and requesting a response from the receiving device; ([0176]:  a offerer (e.g. second packet) may indicate the capability to support the CCM “cop” feedback message (e.g. a first feedback mechanism) and the offerer may also indicate the capability to support receiving and acting upon selected Parameter Types. [0366]: SDP Offer message.)
receive a second response packet in response to the second packet; and ([0178]:  An answerer (e.g. a second response) supporting COP may indicate the capability to support receiving and acting upon selected Parameter Types. [0367]: SDP Answer message.)
configure the parameters of the communication session to use feedback messages associated with the first feedback mechanism. ([0353]: An offer or answer desiring to announce capability for the CCM “cop” feedback message in SDP may indicate that capability through use of the CCM parameter. [0370]: two COP-enabled end-points communicate in an audio/video session.)
Hamm does not explicitly disclose transmit a first packet, the first packet including suggested parameters for a communication session with a receiving device; receive a first response packet, the first response packet indicating parameters selected, from the suggested parameters, by the receiving device, wherein the parameters selected include an indication of utilization of feedback messaging for adjusting parameters of the communication session, and wherein the first response packet does not specify any type of the feedback mechanism.
a plurality of potential configurations which the offerer endpoint is capable of supporting. Col 4 lines 53 – Col 5 lines 15: Offer message may indicate that the offerer endpoint 110 is capable of using three potential configurations including profiles RTP/AVP or RTP/AVPF.)
receive a first response packet, the first response packet indicating parameters selected, from the suggested parameters, by the receiving device, (Col 2 lines 39-41: negotiating or selecting one configuration from the potential configurations, which is compatible with two or more endpoints. Col 5 lines 56 – Col 6 lines 2: The answer message indicates that the answerer endpoint 112 selected a configuration (based on one of the plurality of potential configurations) consisting of simcap capability 1 (PCMU), transport protocol capability 2 (RTP/AVPF), and transport address capability 1 (IPv4 address 128.96.41.1 and port 3456).
wherein the parameters selected include an indication of utilization of feedback messaging for adjusting parameters of the communication session, and wherein the first response packet does not specify any type of the feedback mechanism. (Col 5 lines 56 – Col 6 lines 2: The answer message only specify the type of transport protocol it supports and clearly does not specify any type of the feedback mechanism.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamm to include above limitations. One would have been motivated to do so because there is currently no well-defined way to: negotiate alternative transport protocols (e.g. RTP profiles such as RTP/AVP and RTP/SAVP); negotiate alternative 

Regarding claim 20, Hamm and Andreasen teach the non-transitory computer-readable medium of claim 19.
Tun does not explicitly disclose wherein the suggested session parameters include a profile for adjusting the parameters of the communication session. 
However, Breau teaches wherein the suggested session parameters include a profile for adjusting the parameters of the communication session. (Col 2 lines 11-18: the calling device may transmit to a “SIP address” of the called user a SIP “INVITE” message requesting establishment of a packet-based real-time media session (e.g., RTP session) for the call. The SIP INVITE may also specify proposed session parameters such as a media coding scheme, and may identify the actual network address (e.g., IP address) and RTP port at the calling device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tun to include above limitations. One would have been motivated to do so because devices may engage in call setup signaling according to the well 

Regarding claim 21, Hamm and Andreasen teach the non-transitory computer-readable medium of claim 19.
Tun teaches wherein the second packet includes a suggested bit rate. ([0014]: the bitrate controller sets the target bitrate of the video encoder so as not to exceed the available bandwidth estimate of the data receiver. Using the target bitrate set by the bitrate controller, the video encoder encodes a multimedia data bitstream.)

Regarding claim 22, Hamm and Andreasen teach the non-transitory computer-readable medium of claim 19.
Tun teaches wherein the second response packet indicates that the receiving device supports feedback messages of the type associated with the type of the second packet. ([0007]:  Having sent one or more RTP packets to a respective data receiver, the data sender can receive, at the packet receiver, one or more RTCP report packets containing reception quality feedback information, including packet loss and round trip delay information, from the respective data receiver.)

Regarding claim 23, Hamm and Andreasen teach the non-transitory computer-readable medium of claim 19.
Hamm teaches determining that a second receiving device has joined the communication session; transmit a third packet to the second receiving device, the third packet being associated with the first feedback mechanism of; ([0353]:  An offer or answer desiring to announce capability for the CCM “cop” feedback message in SDP may indicate that capability through use of the CCM parameter. The offer and answer may also include a list of the Parameter Types that the offerer or answerer, respectively, is willing to receive.)
 determining that no response to the third packet was received; ([0353]: An answerer not supporting COP will remove the “cop” CCM parameter, in line with general SDP rules as well as what is outlined in RFC 5104.) 
and configuring the parameters of the communication session to not use feedback messaging. ([0007]: This capability negotiation allows for establishing the session within some capability restrictions and limits for the session. [0354]: The answer may add and/or remove Parameter Types compared to what was in the offer, to indicate what the answerer is willing to receive. [0438]: It may therefore still be possible to establish communication sessions even if one or more endpoints do not support COP.)

Regarding claim 24, Hamm and Andreasen teach the non-transitory computer-readable medium of claim 19.
Hamm teaches receiving a periodic report message from the receiving device, the periodic report message including information about the communication session; and frequent re-negotiations. [0018]: The restrictions pertain to the frequency of sending such messages as well as the bandwidth allowed for usage.)

Regarding claim 25, Hamm and Andreasen teach the non-transitory computer-readable medium of claim 19.
Hamm teaches wherein the communication session is established over a network that includes session-based services for data exchanges, ([0007]: Media streaming services are based on a Real Time Protocol, such as the IETF real-time transport protocol (RTP). Typically these Real Time Protocols comprise a real-time transport control protocol (RTCP). Furthermore, these streaming services make use of a session set up protocol such as e.g. SIP in combination with capability negotiation signaling such as e.g. SDP. This capability negotiation allows for establishing the session within some capability restrictions and limits for the session.)
and wherein the session-based services use a signaling protocol for real-time communication sessions, wherein the signaling protocol operates on top of a networking protocol. ([0007]: Media streaming services are based on a Real Time Protocol, such as the IETF real-time transport protocol (RTP). Typically these Real Time Protocols comprise a real-time transport control protocol (RTCP). Furthermore, these streaming services make use of a session set up protocol such as e.g. SIP in combination with capability negotiation signaling such as e.g. SDP.) It is well-known in the art that RTP is transport layer and SIP is application layer protocol which are on top of network layer.


Hamm teaches wherein the communication session includes a video call. ([0005]: within videoconferencing and tele-presence services, many end-user devices and endpoints as well as a plurality of media streams may be present within the same media session.)

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 20150032857 A1) in view of Andreasen (US 7953867 B1), and further in view of Breau (US 8441962 B1).
Regarding claim 17, Hamm and Andreasen teach the computing device of claim 9.
Hamm teaches the computing device is a participant device in live video, video conferencing or video telephony. ([0001])
Hamm and Andreasen do not explicitly disclose further comprising a camera and a microphone. 
However, Breau teaches further comprising a camera and a microphone. (Col 4 lines 44-48: the user interface may include a keypad, touch-sensitive screen, microphone, and camera for receiving user input, and a display screen and speaker for providing user output.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tun to include above limitations. One would have been motivated to do so because it is well-known to a person having ordinary skill in the art that a video conference participant device must include camera and microphone in order to receiving user’s video/audio inputs.

Response to Arguments
Applicant's arguments, see pages 8-11, filed 01/28/2021, with respect to the rejection(s) of independent claim(s) 1-4, 6-12, 14-22, and 24-26 under 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frankkila (US 20180013682 A1) teaches a plurality of clients to utilize different methods for rate adaptation differently depending on an outcome of a session setup negotiation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455